******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
            AMELIA CALES ET AL. v. OFFICE
                OF VICTIM SERVICES
                     (SC 19458)
Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald and Robinson, Js.
      Argued September 16—officially released December 1, 2015

  Mario Cerame, with whom were Patrick Tomasie-
wicz and, on the brief, Alexandra Crean, for the appel-
lants (plaintiffs).
 Kristen S. P. Rigney, assistant attorney general, with
whom were Caitlin M. E. Calder, assistant attorney
general, and, on the brief, George Jepsen, attorney gen-
eral, for the appellee (defendant).
                           Opinion

   EVELEIGH, J. The plaintiffs, Amelia Cales and Reb-
ecca Cales, appeal from the judgment of the trial
court dismissing their appeal from the decision of a
Victim Compensation Commissioner (commissioner)
affirming the decision of the defendant, the Office of
Victim Services. On appeal, the plaintiffs claim that the
trial court improperly dismissed their appeal on the
ground that it lacked subject matter jurisdiction
because the plaintiffs did not timely appeal in accor-
dance with General Statutes § 54-211a.1 Specifically, the
plaintiffs claim, inter alia, that they satisfied the require-
ments of § 54-211a by properly serving a writ of sum-
mons and a complaint on the defendant within thirty
days of the commissioner’s decision. We agree with the
plaintiffs and, accordingly, reverse the judgment of the
trial court.
   The following facts and procedural history are rele-
vant to our resolution of this appeal. The victim in the
present case, Kevin Cales, was serving a prison sentence
at McDougall-Walker Correctional Institution. While
eating a meal, the victim was attacked from behind by
another inmate and subsequently died from the injuries
he sustained. The plaintiffs, the victim’s mother and
sister, applied for compensation from the defendant.
The defendant declined to compensate the plaintiffs on
the ground that the victim’s ‘‘criminal activity resulted
in several deaths, caused him to be imprisoned and
provoked a violent response and in that way his behav-
ior directly contributed to his death.’’ Pursuant to Gen-
eral Statutes § 54-205 (b),2 the plaintiffs requested that
the commissioner review the defendant’s decision.
   The commissioner conducted a hearing on February
19, 2009. On March 9, 2009, the commissioner issued a
written decision denying the plaintiffs’ applications on
the ground that ‘‘[t]he record taken as a whole supports
a determination that the [v]ictim’s behavior provoked
a violent response by [a] fellow inmate’’ noting, in par-
ticular, that the victim ‘‘was responsible for the death
of a member of [that inmate’s] family.’’
   On April 8, 2009, the plaintiffs served a writ of sum-
mons and a complaint on the defendant. The complaint
provides, inter alia, the following: ‘‘[P]ursuant to . . .
§ 54-211a, the [p]laintiffs appeal the [c]ommissioner’s
decision by way of a demand for a trial de novo before
the Superior Court in the judicial district of Hartford
. . . .’’ On April 21, 2009, the plaintiffs filed copies of
those documents in the Superior Court.
  More than four years later, shortly before trial, the
defendant moved to dismiss the plaintiffs’ appeal on
the ground that the trial court lacked subject matter
jurisdiction because the plaintiffs had failed to timely
appeal pursuant to § 54-211a. The trial court determined
that ‘‘[a]lthough the plaintiffs served the [defendant] on
the thirtieth day following the issuance of the decision
of the . . . commissioner, served a copy of the appeal
papers . . . within the thirty days, they did not file or
take the appeal until April 21, 2009, forty-three days
after notice of the decision was mailed.’’ Relying on
Speight v. Office of Victim Services, 61 Conn. App. 151,
763 A.2d 25 (2000), the trial court rendered judgment
dismissing the plaintiffs’ appeal concluding that the
plaintiffs had not complied with the requirements of
§ 54-211a and that, because those requirements are
jurisdictional in nature, it lacked subject matter jurisdic-
tion over the plaintiffs’ appeal. This appeal followed.3
  We first set forth general principles of law applicable
to this appeal. It is well settled that ‘‘[t]here is no abso-
lute right of appeal to the courts from a decision of an
administrative agency. . . . Appeals to the courts from
administrative [agencies] exist only under statutory
authority . . . . Appellate jurisdiction is derived from
the . . . statutory provisions by which it is created
. . . and can be acquired and exercised only in the
manner prescribed. . . . In the absence of statutory
authority, therefore, there is no right of appeal from
[an agency’s] decision . . . .’’ (Internal quotation
marks omitted.) New England Road, Inc. v. Planning &
Zoning Commission, 308 Conn. 180, 183, 61 A.3d 505
(2013).
   In the present case, there were no factual disputes
related to the question of the trial court’s jurisdiction.
Instead, on appeal, the plaintiffs assert that the plain
language of § 54-211a requires only that the demand
for a trial de novo be issued within thirty days of the
commissioner’s decision and that such a demand can
be properly made by serving a writ of summons and a
complaint on the defendant. In response, the defendant
asserts that the trial court properly determined that
§ 54-211a requires an appeal to be filed in the Superior
Court within thirty days of the commissioner’s decision.
This appeal, therefore, requires us to construe the
requirements of § 54-211a. In conducting this analysis,
‘‘we are guided by the well established principle that
[i]ssues of statutory construction raise questions of law,
over which we exercise plenary review.’’ (Internal quo-
tation marks omitted.) Financial Consulting, LLC v.
Commissioner of Insurance, 315 Conn. 196, 209–10,
105 A.3d 210 (2014); see also New England Road, Inc.
v. Planning & Zoning Commission, supra, 308 Conn.
183 (plenary standard of review applied to questions
of law relating to subject matter jurisdiction). We are
also guided by the plain meaning rule for statutory
construction. See General Statutes § 1-2z.
   At the outset, we note that § 54-211a is a statutory
waiver of the state’s sovereign immunity and, therefore,
‘‘must be confined strictly to the extent the statute
provides. . . . Where there is any doubt about [the]
meaning or intent [of a statute in derogation of sover-
eign immunity, it is] given the effect which makes the
least rather than the most change in sovereign immu-
nity.’’ (Citation omitted; internal quotation marks omit-
ted.) First Union National Bank v. Hi Ho Mall
Shopping Ventures, Inc., 273 Conn. 287, 294, 869 A.2d
1193 (2005). Accordingly, we are mindful that the thirty
day statute of limitations for taking an appeal from a
decision of the commissioner must be strictly con-
strued, and that the issue in this appeal is whether the
plaintiffs’ service of process on the defendant within
thirty days satisfied the requirements of § 54-211a.
  We begin with the relevant statutory text. Section 54-
211a provides: ‘‘Any applicant aggrieved by an order or
decision of a victim compensation commissioner may
appeal by way of a demand for a trial de novo to the
superior court for the judicial district of Hartford. The
appeal shall be taken within thirty days after mailing
of the order or decision, or if there is no mailing, within
thirty days after personal delivery of such order or
decision.’’ The plain language of § 54-211a reveals two
distinct requirements: (1) an aggrieved applicant may
appeal ‘‘by way of’’ a demand for a trial de novo to the
Superior Court; and (2) that an appeal ‘‘shall be taken’’
within thirty days after the mailing or delivery of the
decision. Section 54-211a does not, however, define the
term ‘‘by way of’’ or ‘‘shall be taken . . . .’’
   A review of other statutes that provide for administra-
tive appeals from other agencies reveals that the stat-
utes typically delineate the specific method by which to
appeal. For example, General Statutes § 8-8 (c), which
governs certain municipal planning and zoning appeals,
provides in relevant part that an ‘‘appeal shall be taken
within twenty days . . . .’’ Section 8-8 (f), in turn, speci-
fies the exact manner in which service of legal process
for an appeal under that section should be made. Other
statutes governing administrative appeals expressly
provide that the appeal should be taken in accordance
with the procedures outlined in the Uniform Adminis-
trative Procedures Act, General Statutes § 4-183 et seq.
See, e.g., General Statutes § 22-7 (e) (providing that
appeals from decisions of Commissioner of Agriculture
imposing civil penalties ‘‘shall be subject to appeal as
set forth in section 4-183’’). Section 54-211a neither pro-
vides explicit instructions about the manner in which
a party seeking to appeal from a decision of the commis-
sioner is to bring an appeal, nor indicates that such
an appeal should be brought pursuant to the Uniform
Administrative Procedures Act.
  On the basis of our review of the plain language of
§ 54-211a and other related statutes, we conclude that
both parties’ proffered interpretations are reasonable
and that the statutory scheme is, therefore, ambiguous.
Specifically, we deem plausible the defendant’s reading
of the plain language of § 54-211a that ‘‘by way of a
demand for a trial de novo to the superior court’’ means
that a party seeking to appeal from a decision of the
commissioner would need to file a demand for a trial
de novo in the Superior Court within thirty days. We
also find reasonable, however, the plaintiffs’ under-
standing of § 54-211a as requiring the appeal to be taken
by service of summons and a complaint on the defen-
dant within the thirty days. Accordingly, pursuant to
§ 1-2z, we turn to extratextual sources.
   The thirty day requirement presently set forth within
§ 54-211a was added during the overhaul of this state’s
victim services compensation system in 1993. See Pub-
lic Acts 1993, No. 93-310, § 11. A review of the legislative
history reveals that the thirty day deadline was added
into the bill without much comment and with no indica-
tion of how a party would satisfy the requirements
of § 54-211a. Deputy Speaker Eric Coleman noted as
follows: ‘‘In [proofreading] the file copy, it was clear
that . . . there was no deadline . . . if one was taking
an appeal from the decision of the . . . [c]ommissioner
into the Superior Court . . . . This was essentially
taken out of [the statute governing the Commission on
Victim Services] which was subject to the [Uniform
Administrative] Procedures Act. We have written in this
amendment, a thirty day deadline from the day of the
mailing of notice or the personal delivery of the notice.’’
36 H.R. Proc., Pt. 28, 1993 Sess., p. 9992. Therefore, the
legislative history does not provide definitive guidance
regarding how the legislature intended a party to com-
ply with the thirty day requirement under § 54-211a.
   The fact that § 54-211a provides for an appeal by way
of a trial de novo to the Superior Court, however, is
instructive. Practice Book § 14-7 (c) provides: ‘‘Appeals
in which the parties are entitled to a trial de novo,
including but not limited to: (1) appeals from municipal
boards of tax review or boards of assessment appeals
taken pursuant to General Statutes §§ 12-117a and 12-
119; (2) appeals from municipal assessors taken pursu-
ant to General Statutes § 12-103; (3) appeals from the
commissioner of revenue services; and (4) appeals from
the insurance commissioner taken pursuant to General
Statutes § 38a-139, are excluded from the procedures
prescribed in Section 14-7A and 14-7B, and shall, subse-
quent to the filing of the appeal, follow the same course
of pleading as that followed in ordinary civil actions.’’
Therefore, Practice Book § 14-7 supports the conclu-
sion that an appeal under § 54-211a should be treated
as a civil action.
   Practice Book § 14-6 also supports the understanding
that an administrative appeal is generally a civil action
for purposes of the rules of practice. Practice Book § 14-
6 provides: ‘‘For purposes of these rules, administrative
appeals are civil actions subject to the provisions and
exclusions of General Statutes § 4-183 et seq. and the
Practice Book. Whenever these rules refer to civil
actions, actions, civil causes, causes or cases, the refer-
ence shall include administrative appeals except that
an administrative appeal shall not be deemed an action
for purposes of Section 10-8 of these rules or for General
Statutes §§ 52-48, 52-591, 52-592 or 52-593.’’
   This view is consistent with the way other analogous
appeals are treated. For instance, this court has con-
cluded that a tax appeal is a civil action. See Branford
v. Santa Barbara, 294 Conn. 803, 815, 988 A.2d 221
(2010); see also Director of Health Affairs Policy Plan-
ning v. Freedom of Information Commission, 293
Conn. 164, 175, 977 A.2d 148 (2009) (‘‘[W]e note that
administrative appeals, which are heard in the first
instance in the Superior Court, are deemed to be civil
actions only under some circumstances. See Practice
Book § 14-6.’’).
   In determining whether an administrative appeal is
a civil action, the court looks to the nature of the appeal
provided by the statute. For instance, in rejecting the
claim that a workers’ compensation appeal is a civil
action, this court recognized that the nature of the
appeal was intended to be a streamlined approach,
unlike a civil action. See Chieppo v. Robert E. McMi-
chael, Inc., 169 Conn. 646, 653, 363 A.2d 1085 (rejecting
claim that workers’ compensation appeal is civil action
because legislature had intended to establish ‘‘a speedy,
effective and inexpensive method for determining
claims’’ and that this objective would be frustrated by
treating it as ordinary civil action). As Practice Book
§ 14-7 recognizes, however, an appeal that entitles a
party to a trial de novo in the Superior Court already
encompasses many of the procedural requirements of
a civil action and its purpose would not be frustrated
by treating it as a civil action.
  On the basis of the foregoing, we conclude that it is
appropriate to treat an appeal under § 54-211a as a
civil action.4 General Statutes § 52-45a provides: ‘‘Civil
actions shall be commenced by legal process consisting
of a writ of summons or attachment, describing the
parties, the court to which it is returnable, the return
day, the date and place for the filing of an appearance
and information required by the Office of the Chief
Court Administrator. The writ shall be accompanied by
the plaintiff’s complaint. The writ may run into any
judicial district and shall be signed by a commissioner
of the Superior Court or a judge or clerk of the court to
which it is returnable.’’ General Statutes § 52-91 further
provides in relevant part: ‘‘There shall be one form of
civil action. The first pleading on the part of the plaintiff
shall be known as the complaint and shall contain a
statement of the facts constituting the cause of action
and, on a separate page of the complaint, a demand for
the relief, which shall be a statement of the remedy or
remedies sought. . . .’’
   ‘‘In ordinary usage of the term, [a writ of summons
is the] original process upon a proper service of which
an action is commenced and the defendant therein
named brought within the jurisdiction of the court
. . . . A summons is part of a citation. The citation
. . . is a command to a duly authorized officer to sum-
mon the [defendant] . . . to appear in court on a spe-
cific day to answer the [complaint].’’ (Citation omitted;
internal quotation marks omitted.) Hillman v. Green-
wich, 217 Conn. 520, 524–25, 587 A.2d 99 (1991). ‘‘In
administrative appeals, the citation is the writ of sum-
mons that directs the sheriff or some other proper offi-
cer to seek out the defendant agency and to summon
it to a particular sitting of a particular court on a speci-
fied day. . . . The citation, signed by competent
authority, is the warrant which bestows upon the officer
to whom it is given for service the power and authority
to execute its command. . . . A proper citation, there-
fore, requires not only the signature of a competent
authority, such as a commissioner of the Superior
Court, but the direction to a competent authority, such
as a sheriff, constable or indifferent person, to summon
the defendant to appear in court.’’ (Citations omitted;
internal quotation marks omitted.) Tolly v. Dept. of
Human Resources, 225 Conn. 13, 18–19, 621 A.2d 719
(1993); see also Sheehan v. Zoning Commission, 173
Conn. 408, 413, 378 A.2d 519 (1977) (citation is direction
to officer to summon agency whose decision is being
appealed); 1 R. Bollier et al., Stephenson’s Connecticut
Civil Procedure (3d Ed. 1997) § 13, p. 23 (same).
  Section 54-211a requires that an ‘‘appeal shall be
taken within thirty days after mailing of the order or
decision . . . .’’ Because we conclude that an appeal
under § 54-211a is a civil action, we also conclude that
commencing a civil action within thirty days satisfies
the requirements of § 54-211a.
   In the present case, the commissioner mailed notice
of the decision to the plaintiffs on March 9, 2009. There-
after, the plaintiffs’ attorney delivered the summons
and complaint to a state marshal. On April 8, 2009,
the state marshal left a true and attested copy of the
summons and complaint with the Office of the Attorney
General in the city of Hartford. The summons and com-
plaint named the defendant. In the complaint, the plain-
tiffs pleaded the following: ‘‘Pursuant to [§] 54-211a,
the plaintiffs . . . do hereby demand a trial de novo
before the Superior Court for the judicial district of
Hartford . . . and any and all other relief as in law or
equity to which they may be entitled.’’ The plaintiffs
further pleaded the following: ‘‘Wherefore, pursuant to
. . . § 54-211a, the [p]laintiffs appeal the [c]ommission-
er’s decision by way of a demand for a trial de novo
before the Superior Court in the [j]udicial [d]istrict of
Hartford . . . .’’ The summons was dated April 8, 2009,
and contained a return date of April 28, 2009. It was
then filed with the Superior Court for the judicial district
of Hartford on April 21, 2009. On the basis of these
facts, we conclude that the plaintiffs in the present
case commenced the action within thirty days of the
commissioner’s decision and that such commencement
satisfies the requirements of § 54-211a.
   In addition to the language of the statute, related
statutory provisions, legislative history and previous
interpretations of similar statutes, there are also public
policy reasons that support our interpretation of § 54-
211a. It is undisputed that the purpose underlying the
establishment of the defendant was to promote victim’s
rights, further opportunities for advocacy on behalf of
victims of crime, and to deliver other services to crime
victims and their families. As stated previously in this
opinion, the current version of § 54-211a was adopted
in 1993 as part of an overhaul to the victim services
compensation system in this state. A review of the legis-
lative history of this amendment reveals that the legisla-
ture moved the Commission on Victim Services into
the Judicial Branch and, in so doing, created the defen-
dant. The legislative history of the 1993 amendment
makes clear that the legislature was undertaking this
overhaul because the Commission on Victim Services
had had trouble operating and maintaining budgets and
its ability to deliver services to victims of crime had
been hampered. Conn. Joint Standing Committee Hear-
ings, Judiciary, Pt. 7, 1993 Sess., p. 2319. The newly
created agency was developed to ‘‘streamline the pro-
cess of approving victim compensation awards . . . .’’
36 H.R. Proc., supra, pp. 9983–84, remarks of Represen-
tative Michael Lawlor.
   This background establishes the broad remedial pur-
pose behind the creation of the defendant and the enact-
ment of the statutes it is designed to implement. See
General Statutes § 54-203 (delineating defendant’s pow-
ers and duties). As we have explained in other situations
involving remedial statutes, ‘‘in resolving issues of statu-
tory construction . . . we are mindful that the [Work-
ers’ Compensation Act, General Statutes § 31-275 et
seq.] indisputably is a remedial statute that should be
construed generously to accomplish its purpose. . . .
The humanitarian and remedial purposes of the [Work-
ers’ Compensation Act] counsel against an overly nar-
row construction that unduly limits eligibility . . . .
Accordingly, [i]n construing [the Workers’ Compensa-
tion Act], we must resolve statutory ambiguities or lacu-
nae in a manner that will further [its] remedial purpose
. . . . [T]he purposes of the [Workers’ Compensation
Act] itself are best served by allowing the remedial
legislation a reasonable sphere of operation considering
those purposes.’’ (Internal quotation marks omitted.)
DiNuzzo v. Dan Perkins Chevrolet Geo, Inc., 294 Conn.
132, 150, 982 A.2d 157 (2009). Our interpretation of
§ 54-211a, which is consistent with other administrative
appeals granting the right to a trial de novo in the
Superior Court, is also consistent with public policy
because the plaintiffs in the present case reasonably
attempted to comply with a vague statutory scheme.
   The defendant asserts and the trial court found that
this case is controlled by Speight v. Office of Victim
Services, supra, 61 Conn. App. 151. Specifically, the
defendant claims that in Speight, the Appellate Court
concluded that the thirty day requirement in § 54-211a
is jurisdictional and that any failure to strictly comply
with § 54-211a is fatal to the plaintiff’s claim. The trial
court agreed with the defendant and found that this
case is controlled by Speight. We disagree.
   In Speight, the plaintiff, Terrill Speight, was shot
while walking in the city of Stamford and applied to
the defendant for compensation. Id., 152. The defendant
declined to compensate Speight on the ground that he
had ‘‘failed to cooperate with law enforcement officials
in their efforts to investigate the incident.’’ (Internal
quotation marks omitted.) Id., 153. Speight then
requested a review of that decision pursuant to § 54-
205 (b). Id. On August 17, 1998, after a hearing, the
commissioner in that case concluded that Speight was
eligible to receive compensation for medical expenses
and lost wages. Id. On August 24, 1998, Speight sent a
letter to the defendant indicating that he intended to
appeal from the commissioner’s decision. Id., 154.
Approximately, seven months later, on March 18, 1999,
Speight appealed from the commissioner’s decision to
the Superior Court in the judicial district of Hartford.
Id. The defendant filed a motion to dismiss Speight’s
appeal for lack of subject matter jurisdiction on the
basis that the appeal was untimely. Id. The trial court
not only granted the motion to dismiss, but also entered
an order requiring the defendant to pay Speight’s medi-
cal bills. Id. The Appellate Court reversed the trial
court’s judgment as to the order, but affirmed it in all
other respects. Id., 156.
   In reaching its conclusion, the Appellate Court rea-
soned as follows: ‘‘The right to appeal to the courts
from [a] decision of an administrative agency exists
only if given by statute . . . . Because [a]ppellate juris-
diction is derived from the . . . statutory provisions
by which it is created . . . the right to appeal is condi-
tioned upon strict compliance with the provisions by
which it is created. . . . Accordingly, [t]he failure to
file an appeal from an administrative decision within
the time set by statute renders the appeal invalid and
deprives the courts of jurisdiction to hear it.’’ (Citations
omitted; internal quotation marks omitted.) Id., 155.
The Appellate Court further explained as follows: ‘‘In
the present case, [Speight] failed to comply strictly with
the statutory provision that creates the right to appeal
from decisions of the . . . commissioner. This provi-
sion, § 54-211a, requires that appeals ‘be taken within
thirty days after mailing of the order or decision, or if
there is no mailing, within thirty days after personal
delivery of such order or decision.’ [Speight], however,
did not take his appeal until approximately 210 days
after he received notice of the commissioner’s decision.
Therefore, the [trial] court did not have jurisdiction to
hear it.’’ Id.
   We find Speight inapposite to the present case. The
Appellate Court in Speight never addressed the manner
in which to comply with § 54-211a. In fact, it is not clear
from the Appellate Court opinion how Speight appealed
from the decision of the commissioner.5 The only issue
in Speight was whether the fact that Speight appealed
210 days after receiving notice of the commissioner’s
decision deprived the trial court of subject matter juris-
diction. That is not the issue in the present appeal,
therefore, we do not find the present appeal controlled
by Speight.
   In the present case, the trial court reasoned that
Speight was factually similar to the present case
because Speight had given notice to the defendant that
he intended to appeal by means of a letter to the defen-
dant. Nothing in Speight, however, indicates that the
Appellate Court even considered Speight’s letter to the
defendant as a potential method of satisfying the
requirements of § 54-211a. Indeed, Speight, who was
self-represented, did not file a brief in the Appellate
Court and there is no record that he ever claimed that
the letter constituted a means of taking the appeal.
On the basis of the foregoing, we find Speight to be
inapplicable to the present appeal, which requires this
court to determine whether service of process on the
defendant within thirty days from the date the commis-
sioner’s decision was mailed satisfies the requirements
of § 54-211a.
   We conclude that an appeal from a decision of the
commissioner pursuant to § 54-211a constitutes a civil
action. Therefore, we further conclude that the plain-
tiffs’ service of process on the defendant within thirty
days of the mailing of notice of the commissioner’s
decision satisfies the requirements of § 54-211a. Accord-
ingly, the trial court improperly dismissed the plaintiffs’
appeal from the commissioner’s decision for lack of
subject matter jurisdiction.
  The judgment is reversed and the case is remanded
with direction to deny the defendant’s motion to dismiss
and for further proceedings according to law.
      In this opinion the other justices concurred.
  1
    General Statutes § 54-211a provides: ‘‘Any applicant aggrieved by an
order or decision of a victim compensation commissioner may appeal by
way of a demand for a trial de novo to the superior court for the judicial
district of Hartford. The appeal shall be taken within thirty days after mailing
of the order or decision, or if there is no mailing, within thirty days after
personal delivery of such order or decision.’’
  2
    General Statutes § 54-205 (b) provides: ‘‘An applicant may request that
a determination made pursuant to subsection (a) of this section be reviewed
by a victim compensation commissioner by filing a request for review with
the Office of Victim Services, on a form prescribed by the Office of the
Chief Court Administrator, within thirty days from mailing of the notice of
such determination.’’
  3
    The plaintiffs appealed to the Appellate Court, and we transferred the
appeal to this court pursuant to General Statutes § 51-199 (c) and Practice
Book § 65-1.
    4
      ‘‘We have attempted in this case to answer the specific question before
us and, in the process, to make sense of a complex statutory scheme that
presents gaps and internal inconsistencies . . . . We, therefore, urge the
legislature to address these gaps and inconsistencies, because this is an
area that, to the extent feasible, should be addressed by specific statutory
language rather than by judicial interpretation.’’ (Internal quotation marks
omitted.) Finan v. Finan, 287 Conn. 491, 501 n.7, 949 A.2d 468 (2008).
    5
      The Appellate Court did, however, state that Speight ‘‘appealed from the
commissioner’s decision’’ on March 18, 1999. Speight v. Office of Victim
Services, supra, 61 Conn. App. 154. A review of the record in Speight indicates
that March 18, 1999, was the date process was served on the defendant.
Furthermore, the defendant’s brief in Speight specifically asserted that
‘‘[t]here can be no dispute that [Speight] did not initiate his appeal until
March 18, 1999, when it was served on [the defendant].’’ (Emphasis added.)